OPINION — AG — ** INDIGENT — HOSPITALIZATION — EXPENSES ** ARTICLE XXI, SECTION 1 OF STATE CONSTITUTION PROHIBITS OUR STATE LEGISLATURE FROM PASSING A VALID LAW REQUIRING " COUNTIES OR CITIES IN OKLAHOMA TO PAY ALL OR A PORTION OF THE HOSPITALIZATION EXPENSE, IS BY SUBMITTING TO THE PEOPLE AN AMENDMENT TO THE CONSTITUTION OF OKLAHOMA TO THAT EFFECT, AS PROVIDED IN ARTICLE XXIV, SECTION 1 STATE CONSTITUTION. (MEDICAL TREATMENT, UNIVERSITY HOSPITAL, MUNICIPALITY, COUNTY, INSANE, MUTE AND DEAF, BLIND, CRIPPLED CHILDREN'S ACT) CITE: ARTICLE XXI, SECTION 1 (FRED HANSEN)